 1                                                               The Honorable Ricardo S. Martinez

 2

 3

 4
                               UNITED STATES DISTRICT COURT
 5                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 6

 7
     UNITED STATES OF AMERICA,
 8                                                       No: CR16-07 RSM
            Plaintiff,
 9                                                       ORDER DIRECTING THE CLERK TO
            vs.                                          FORWARD TO APPELLATE COUNSEL
10                                                       FOR LONNIE LILLARD A DIGITAL
11   LONNIE EUGENE LILLARD,                              RECORDING, A SEALED
                                                         UNREDACTED TRANSCRIPT, AND
12          Defendant.                                   SEALED FILINGS

13
            This matter comes before the Court upon the motion of the Defendant, Lonnie Eugene
14

15   Lillard, by and through his appointed appellate counsel, Jonathan S. Solovy, requesting that the

16   Office of the Clerk provide to defense counsel at government expense a digital recording of a

17   hearing in which the government was excused, as well as various exhibits and pleadings filed
18
     under seal, and having reviewed defendant’s motion (Dkt. #365), and having considered the
19
     same, this Court hereby orders as follows:
20
            Defendant Lonnie Lillard’s Unopposed Motion Directing The Clerk To Forward To
21
     Appellate Counsel For Lonnie Lillard A Digital Recording, A Sealed Unredacted Transcript,
22

23   And Sealed Filings (Dkt. #365) is GRANTED. The Clerk is directed to provide, at government

24   expense, to Jonathan Solovy, appellate counsel for Defendant Lonnie Lillard, the following:
25

26

      Order Granting Motion Directing The Clerk To
      Forward To Lillard’s Counsel A Digital Recording               Law Office of Jonathan S. Solovy, PLLC
      And Redacted And Sealed Filings - 1                                705 Second Avenue, Suite 1300
                                                                        Seattle, Washington 98104-1741
                                                                                 (206) 388-1090
                                                                            solovylaw@earthlink.net
 1         1. The digital recording of the June 13, 2017 proceedings before the Hon. Mary Alice
              Theiler, regarding the motion hearing relating to defendant Lillard’s sealed motion
 2            (Dkt. #126), to proceed pro se. See Dkt. #132.
 3
           2. An unredacted transcript, filed under Docket #298, of the motion hearing, held on June
 4            30, 2017, regarding the ex parte sealed document (Dkt. #154) and the ex parte sealed
              motion (Dkt. #150) (see Dkt. #159).
 5
           3. Defendant Lonnie Lillard’s sealed motion to withdraw from the plea agreement, filed
 6            on September 14, 2016. See Dkt. #94.
 7
           4. Defendant Lonnie Lillard’s sealed motion to proceed pro se, filed on June 2, 2017. See
 8            Dkt. #126.

 9         5. The CD, containing Exhibits 1-46 of the Government’s Brief (Dkt. #133), filed in
              physical form by the government on June 14, 2017. See Dkt. #148.
10

11         6. The ex parte sealed documents, referred to in the June 30, 2017 Docket Entry #159, as
              Ex Parte-Sealed Document (Dkt. #154) and Ex Parte-Sealed Motion (Dkt. #150)
12            objecting to the Magistrate Judge’s recommendation and finding and requesting
              defendant be allowed to represent himself. See Dkt. #154 and Dkt. #150.
13
           7. Sealed motion to withdraw as attorney, filed by Robert Gombiner, former appointed
14            counsel for Lonnie Eugene Lillard, on September 28, 2017. See Dkt. #184.
15
           8. Sealed document, Exhibit A to the Declaration of Troy Vespie, filed by the United
16            States as to Nathaniel Wells, re Dkt. #336. See Dkt. #337.

17
              DATED this 7th day of January, 2020.
18

19

20

21
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   UNITED STATES DISTRICT JUDGE
22

23
     ///
24
     ///
25

26

      Order Granting Motion Directing The Clerk To
      Forward To Lillard’s Counsel A Digital Recording                Law Office of Jonathan S. Solovy, PLLC
      And Redacted And Sealed Filings - 2                                 705 Second Avenue, Suite 1300
                                                                         Seattle, Washington 98104-1741
                                                                                  (206) 388-1090
                                                                             solovylaw@earthlink.net
 1   Presented by:

 2   LAW OFFICE OF JONATHAN S. SOLOVY, PLLC
 3
     s/ Jonathan S. Solovy
 4   _______________________________
     Jonathan S. Solovy
 5   WSBA#16622
 6   705 Second Avenue, Suite 1300
     Seattle, WA 98104-1741
 7
     (206) 388-1090
 8   solovylaw@earthlink.net

 9   Attorney for Lonnie Lillard
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      Order Granting Motion Directing The Clerk To
      Forward To Lillard’s Counsel A Digital Recording   Law Office of Jonathan S. Solovy, PLLC
      And Redacted And Sealed Filings - 3                    705 Second Avenue, Suite 1300
                                                            Seattle, Washington 98104-1741
                                                                     (206) 388-1090
                                                                solovylaw@earthlink.net
 1                                    CERTIFICATE OF SERVICE

 2           I hereby certify that on December 24, 2019, I electronically filed the foregoing
 3
     Proposed Order Directing The Clerk To Forward To Appellate Counsel For Defendant A
 4
     Digital Recording, A Sealed Unredacted Transcript, And Sealed Filings, with the Clerk of
 5
     Court for the United States District Court for the Western District of Washington by using the
 6
     CM/ECF system which will send notification of such filing to the attorney of record for the
 7

 8   Plaintiff.

 9           I certify that all participants in the case are registered CM/ECF users and that service
10   will be accomplished by the CM/ECF system.
11
             EXECUTED this 24th day of December, 2019, at Seattle, Washington.
12
                                                     s/ Jonathan S. Solovy
13                                                  _______________________________
                                                    Jonathan S. Solovy, WSBA#16622
14                                                  Attorney for Lonnie Eugene Lillard
15

16

17

18

19

20

21

22

23

24

25

26

      Order Granting Motion Directing The Clerk To
      Forward To Lillard’s Counsel A Digital Recording                 Law Office of Jonathan S. Solovy, PLLC
      And Redacted And Sealed Filings - 4                                  705 Second Avenue, Suite 1300
                                                                          Seattle, Washington 98104-1741
                                                                                   (206) 388-1090
                                                                              solovylaw@earthlink.net
